                Case 1:15-cv-05236-LTS-KHP Document 888
                                                    890 Filed 05/04/20
                                                              05/05/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                              Melanie V. Sadok
Corporation Counsel                             100 CHURCH STREET                                    phone: (212)356-4371
                                                NEW YORK, NY 10007                                     fax: (212)356-2019
                                                                                              email: msadok@law.nyc.gov



                                                                     May 4, 2020

        By ECF and FAX
        The Honorable Laura Taylor Swain
        United States District Judge                                             MEMO ENDORSED
        United States District Court, Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Noel, et al. v. City of New York, 1:15-CV-05236 (LTS)(KHP)

        Your Honor:

                      I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for defendant the City of New York in
        the above-referenced matter. I hope that this letter finds you and your loved ones healthy and
        safe.

                        I am writing to request an extension of the briefing schedule for the parties’
        summary judgment motions. Unfortunately, the City has fallen significantly behind in its
        briefing. On a personal note, my husband was rather sick with COVID-19 and I believe one of
        my children and I also had mild cases of the virus. The virus took a significant and direct toll on
        my life for about five weeks in March and April. The pandemic has also indirectly impacted our
        entire team, as we are all balancing family responsibilities with working from home, and have
        found our productivity to be reduced even after the initial adjustment. For instance, I have two
        children that require help with school work, among other things, which makes it extremely
        difficult to work without interruptions. Further, due to citywide budget cuts as a result of the
        pandemic, we are no longer able to employ our long term contract attorney, who had worked full
        time on the case for almost three years. Thus, in addition to our reduced productivity, we have
        one less attorney working on the case. This is a tremendous unexpected loss to our team at a very
        difficult time.

                       Finally, and most significantly, our client, the City of New York, is tirelessly
        responding to the pandemic and the tremendous impact it is having on every part of the City.
        While it should go without saying, our contacts at City Hall and HPD have been almost
        exclusively focused on helping New Yorkers and New York City get through this unprecedented
      Case 1:15-cv-05236-LTS-KHP Document 888
                                          890 Filed 05/04/20
                                                    05/05/20 Page 2 of 2



and troubling time. In addition to our continued need to work closely with our client contacts, as
we have throughout this litigation, we planned on at least two declarations from City employees
in support of our papers, with at least one from a key individual in the administration. We have
been advised to request a three month extension, with the expectation that during that time
period, the rapid pace of the current pandemic response will start to slow down, thereby allowing
the opportunity for our client to again focus on this litigation.

               This is the first request for an extension of the City’s time to oppose and cross-
move for summary judgment. Unfortunately, Plaintiffs do not consent to this extension. They
did, however, consent to a one month extension. When I inquired into whether there was a
reason they would not agree to the requested extension, they reiterated their concern with the
alleged ongoing violation caused by the CP policy. However, Plaintiffs have never sought a
preliminary injunction, Plaintiffs sought and received, with the City’s consent, multiple
extensions to file their motion for summary judgment, and Plaintiffs sought and received, with
the City’s consent, a two-month discovery extension due to a personal matter, among many other
extensions that have contributed to this case being ongoing for almost five years. Given the
pandemic, and the extensive impact it has had on the attorney team and our client, all which was
explained to Plaintiffs, it is highly disappointing that Plaintiffs intend to oppose our request as
“excessive.”

               The City respectfully requests the following revised briefing schedule be
approved by the Court. Other than the initial extension for the City’s opposition and cross-
motion, the number of weeks allocated for each responsive brief is unchanged from our last
briefing schedule.

City’s opposition and cross motion: from May 22 to Aug 14, 2020
Plaintiffs’ reply papers: from July 17 to October 9, 2020
City’s reply: from August 21 to November 17, 2020 (This is two days more than 5 weeks due to
two holidays in early November.)
Ps sur reply: from September 4 to December 3, 2020 (This is two days more than 2 weeks due to
Thanksgiving.)


               Thank you for your consideration of this matter.


                                                            Respectfully submitted,

                                                            /s/

                                                            Melanie V. Sadok
                                                            Assistant Corporation Counsel
cc:    By ECF
       Attorneys for Plaintiffs



  The Court has reviewed Defendant's foregoing extension request and Plaintiffs' opposition thereto.
  Defendant's request is granted and the motion2shall be briefed in accordance with the schedule set forth
  above. DE# 888 resolved.
  SO ORDERED.
  /s/ Laura Taylor Swain, USDJ 5/5/2020
